Citation Nr: 0025127	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  95-22 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left 
foot drop due to mononeuropathy of the peroneal nerve.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from July 1976 to September 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision of the Department of 
Veterans Affairs (VA) San Diego Regional Office (RO) which, 
in part, denied claims for an evaluation in excess of 10 
percent for left foot drop due to mononeuropathy of the 
peroneal nerve and service connection for a left leg fracture 
secondary to the left foot drop disability.  

Thereafter, a January 1996 hearing officer's decision 
established service connection for a left tibia plateau 
fracture with residual left knee disability, which 
constituted a full award of that benefit sought on appeal.  
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  
Thus, the Board no longer has jurisdiction over this service 
connection claim.  

By April 1998 rating decision, the RO increased the 
evaluation assigned to the left foot drop disability to 20 
percent.  A claimant presumably seeks the maximum benefit 
allowed by law.  If he does not clearly express an intent to 
limit his appeal, the claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38-39 (1993); Shoemaker v. Derwinski, 3 Vet. 
App. 248, 253 (1992).  The appellant here has not expressed 
such an intent and the issue is as stated on the title page 
of this decision.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The symptomatology affecting the left foot drop due to 
mononeuropathy of the peroneal nerve suggests no more than 
moderate incomplete paralysis of the left peroneal nerve.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
left foot drop due to mononeuropathy of the peroneal nerve 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.124a, Diagnostic Code 8521 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is well grounded as it is not inherently 
implausible.  See Drosky v. Brown, 10 Vet. App. 251 (1997); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (contention of 
an increase in disability severity renders claim well 
grounded).  The Board finds that VA has satisfied its duty to 
assist in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  On review, the Board sees no areas 
where further development may be fruitful.  

During service, the appellant initially complained of left 
foot drop without prior injury.  Physical Evaluation Board 
proceedings in July 1987 showed a diagnosis of history of 
left foot drop due to mononeuropathy of the peroneal nerve 
with mild residual weakness.  After separation from service, 
the RO in October 1997 granted service connection for the 
disability and assigned a 10 percent evaluation pursuant to 
the criteria of Diagnostic Code 8521.  38 C.F.R. § 4.124a.  

VA medical examination in January 1995 indicated that the 
appellant had previously used a brace to stabilize his left 
popliteal nerve paralysis, but now used a cane.  The examiner 
noted that the appellant stated he had foot drop on the left 
side, but also reported that "on examination this is not 
completely true".  Examination revealed decreased sensation 
down the left lower extremity, but normal sensation in the 
left foot and in the normal peroneal nerve sensory area 
between the great and second toes.  The diagnoses included 
popliteal nerve or common peroneal nerve paralysis, cause 
unknown, partial recovery.  

At a hearing in November 1995, the appellant testified that 
he worked part-time due to his left lower extremity 
disabilities.  He complained of a weakened left foot that 
caused him to easily trip.  Overall he stated he had some 
control of the left foot, but what control he had was weak.  
He noted that he wore a foot brace for support.  

VA clinical records in August 1996 concerning left knee 
arthroscopy revealed the appellant's complaints of decreased 
sensation of the left foot peroneal nerve distribution.  

VA medical examination in February 1998 revealed the 
appellant's complaints of pain and weakness in the left foot.  
Examination confirmed the reduced strength and showed some 
tingling and dullness over the dorsum of the foot and lateral 
aspect of the calf.  He had some weakness related to his 
peroneal neuropathy and dorsiflexion, which caused 
difficulties related to his employment as a bus driver.  The 
examiner also evaluated the left leg fracture, a separate 
disability not here at issue, and concluded that most of the 
disability came from knee pain and that the left foot drop 
disability, if evaluated separately, would cause him "a 
little bit of problems with stubbing his toe, operating a 
stick shift . . . ."  

Examination in August and September 1999 revealed little 
chronic dystrophic changes or signs of vasomotor instability.  
Peripheral pulses were slightly diminished but symmetric.  
There was some mild weakness in the left peroneal 
distribution and also some give-way weakness making it 
difficult to judge the full extent of the weakness.  
Sensation to all modalities of the left lower extremity was 
decreased.  The impression was history of left peroneal 
neuropathy showing partial recovery but continued persistent 
chronic symptoms of weakness and sensory loss.  
Electromyograph and nerve conduction studies showed findings 
of partial left peroneal neuropathy involving the sensory 
motor and motor components.  There was no clear-cut 
indication for diffuse peripheral polyneuropathy.  The 
examiner commented that these test results confirmed that the 
appellant had some residual left peroneal neuropathy and 
that, while the left leg fracture residuals were the major 
problem affecting the left lower extremity, the persistent 
peroneal neuropathy contributed to the motor problems 
affecting the left lower extremity.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the veteran's 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The disability is currently assigned a 20 percent evaluation 
pursuant to the criteria of Diagnostic Code 8521 for 
paralysis of the external popliteal, or common peroneal, 
nerve.  A 20 percent evaluation is assigned for moderate 
incomplete paralysis of the common peroneal nerve.  A 30 
percent may be assigned for severe incomplete paralysis of 
the common peroneal nerve.  A 40 percent evaluation may be 
assigned for complete paralysis of the common peroneal nerve, 
with foot drop and slight droop of first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.  38 C.F.R. § 4.124a.  

The evidence outlined above documented neurological 
impairment affecting the left peroneal nerve.  That 
impairment, to support the assignment of the next higher 30-
percent evaluation, requires evidence of severe incomplete 
paralysis.  The November 1995 VA examination reported 
decreased sensation down the left lower extremity, but also 
noted normal sensation in the areas of the left foot impacted 
by the peroneal nerve.  The February 1998 VA examination 
again documented reduced strength and sensation, but the 
examiner also evaluated the separate left leg disability and 
concluded that most of the disability symptoms came from the 
left leg rather than the peroneal nerve disability.  
Similarly, the August to September 1999 examination showed 
reduced strength and sensation, but the examiner here again 
stated that the overarching symptoms arose from the left leg 
disability rather than the left foot drop disability.  The 
symptomatology related to the left peroneal nerve was 
described as persistent, contributing to the left lower 
extremity problems, and impacting on his ability to work, but 
was also described as "mild" and did not suggest more than 
moderate impairment.  For these reasons, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
20 percent for left foot drop due to mononeuropathy of the 
peroneal nerve.  


ORDER

An evaluation in excess of 20 percent for left foot drop due 
to mononeuropathy of the peroneal nerve is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

